Case 13-38072        Doc 93     Filed 04/04/19     Entered 04/04/19 15:11:40          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-38072
         Michael Cheeks
         Eunice Cheeks
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/27/2013.

         2) The plan was confirmed on 02/21/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2014, 06/19/2015, 04/08/2016, 11/04/2016, 07/07/2017, 12/22/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/25/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $31,135.00.

         10) Amount of unsecured claims discharged without payment: $6,749.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-38072       Doc 93      Filed 04/04/19    Entered 04/04/19 15:11:40                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor           $121,088.00
         Less amount refunded to debtor                       $1,254.13

 NET RECEIPTS:                                                                                $119,833.87


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,281.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $5,654.98
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $7,935.98

 Attorney fees paid and disclosed by debtor:               $1,719.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F Secured       43,249.10     43,249.10        43,249.10      43,249.10    4,695.12
 AMERICREDIT FINANCIAL DBA GM F Unsecured            NA       1,621.52         1,621.52      1,621.52         0.00
 AT&T MOBILITY II LLC           Unsecured            NA         105.86           105.86        105.86         0.00
 BECKET & LEE LLP               Unsecured      4,728.12       4,728.12         4,728.12      4,728.12         0.00
 C & NW PROVISO CU              Secured        4,251.00       4,251.00         4,251.00      4,251.00      455.17
 CERASTES LLC                   Unsecured            NA       1,220.00         1,220.00      1,220.00         0.00
 CHECK N GO                     Unsecured            NA         845.05           845.05        845.05         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           731.23        731.23           731.23        731.23         0.00
 COMENITY BANK                  Unsecured         554.07        554.07           554.07        554.07         0.00
 EMINENT AUTO REBUILDERS        Secured            50.00         50.00            50.00          50.00        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured            NA         130.26           130.26        130.26         0.00
 ILLINOIS DEPT OF REVENUE       Priority          807.20        807.20           807.20        807.20         0.00
 ILLINOIS DEPT OF REVENUE       Unsecured         190.70        190.70           190.70        190.70         0.00
 ILLINOIS LENDING CORP          Unsecured            NA       1,295.50         1,295.50      1,295.50         0.00
 INTERNAL REVENUE SERVICE       Unsecured         620.40        620.40           620.40        620.40         0.00
 INTERNAL REVENUE SERVICE       Priority       1,971.24       1,971.24         1,971.24      1,971.24         0.00
 JEFFERSON CAPITAL SYSTEMS      Secured       28,968.20     27,543.78        27,543.78      27,543.78    2,795.90
 LVNV FUNDING                   Unsecured            NA         660.06           660.06        660.06         0.00
 MIDLAND FUNDING LLC            Unsecured         680.00        680.84           680.84        680.84         0.00
 MIDLAND FUNDING LLC            Unsecured         897.00        897.60           897.60        897.60         0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured          135.00          0.00             0.00           0.00        0.00
 ONEMAIN                        Unsecured            NA       3,977.92         3,977.92      3,977.92         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         564.10           564.10        564.10         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         753.02           753.02        753.02         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         206.70           206.70        206.70         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         830.92           830.92        830.92         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-38072      Doc 93        Filed 04/04/19    Entered 04/04/19 15:11:40                Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal       Int.
 Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
 RJM ACQUISITIONS LLC            Unsecured         355.68          355.68        355.68        355.68         0.00
 MCSI                            Unsecured         200.00             NA            NA            0.00        0.00
 MUNICIPAL COLLECTIONS OF AMER   Unsecured         135.00             NA            NA            0.00        0.00
 DIVERSIFIED SERVICES GROUP      Unsecured         614.00             NA            NA            0.00        0.00
 AMERICAN GENERAL FINANCE        Unsecured      3,800.00              NA            NA            0.00        0.00
 CASHCALL                        Unsecured      2,000.00              NA            NA            0.00        0.00
 T MOBILE                        Unsecured            NA           379.84        379.84        379.84         0.00
 WELLS FARGO DEALERS SERVICES    Unsecured            NA           144.34        144.34        144.34         0.00
 WELLS FARGO DEALERS SERVICES    Secured        7,731.39         3,869.08      3,869.08      3,869.08      716.57


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                $0.00                  $0.00
       Mortgage Arrearage                                    $0.00                $0.00                  $0.00
       Debt Secured by Vehicle                          $78,962.96           $78,962.96              $8,662.76
       All Other Secured                                     $0.00                $0.00                  $0.00
 TOTAL SECURED:                                         $78,962.96           $78,962.96              $8,662.76

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                $0.00              $0.00                  $0.00
        All Other Priority                                  $2,778.44          $2,778.44                  $0.00
 TOTAL PRIORITY:                                            $2,778.44          $2,778.44                  $0.00

 GENERAL UNSECURED PAYMENTS:                            $21,493.73           $21,493.73                   $0.00


 Disbursements:

        Expenses of Administration                              $7,935.98
        Disbursements to Creditors                            $111,897.89

 TOTAL DISBURSEMENTS :                                                                        $119,833.87




UST Form 101-13-FR-S (9/1/2009)
Case 13-38072        Doc 93      Filed 04/04/19     Entered 04/04/19 15:11:40            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
